DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support part disposed at a front end of the inner frame extending farther forward than the front end of the outer side frame inside a side part of the seat back that is a part on the outer side in the vehicle width direction must be shown or the feature(s) canceled from the claim(s).  In this case the structure as described is shown only at the inside of a side part of the seat that is part on the inner side of in the vehicle width direction.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the support part (70A) disposed at a front end of the inner side frame (70) extending farther toward the vehicle front side than a front end of an outer side frame (26) provided inside a side part of the back seat that is a part of the outer side in the vehicle width direction (claim 1), does not reasonably provide enablement for the same support part (70A) being a front part of a support plate (70) fixed to an outer side surface in the vehicle width direction of the inner side frame (70B).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Claim 1 has the location of the support part (70A) and its corresponding components at the side of the backseat on the outer side of the vehicle width direction, while claim 4 has the location of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Kunisada et al. JP 2018 012474 (“Kunisada”) in view of Belwafa et al. U.S. 10,407,015, previously published as 2018/0370472 (“Belwafa”).  Kunisada discloses a structure of a seat (page 7, 2nd paragraph) equipped with an airbag device the structure (fig. 4).  Kunisada does not disclose the airbag as a far-side airbag device.  Belwafa teaches that not only could a seat have a side airbag at the side impact, but also at the far-side of the seat (fig. 2 – 8, paragraph [0019]), such that Kunisada has the airbag device at the far-side of the seat.  One of ordinary skill in the art at the time the invention was filed would find modifying Kunisada such that it comprised the side airbag at the far-side of the seat in view of the teachings of Belwafa obvious with predictable results of providing an airbag for inflation at a location to stabilize and protect the occupant during an oblique impact.  Kunisada in view of Belwafa as modified therefore discloses an inflator (54) that is mounted on an outer side (34, as modified), in a vehicle width direction th paragraph) on a center side (as modified by Belwafa) in the vehicle width direction; a side airbag (14) that inflates and deploys toward a vehicle front side (FR) when gas is supplied from the inflator housed inside the side airbag; and a support part (34A) that is disposed at a front end (fig. 4), in a vehicle front-rear direction (FR), of an inner side frame (34) and extends farther toward the vehicle front side than a front end (32B), in the vehicle front-rear direction, of an outer side frame (32) provided inside a side part of the seat back that is a part on the outer side in the vehicle width direction, as modified.
In reference to claims 2 – 6, Kunisada in view of Belwafa further discloses, as seen in a plan view, the support part (34A) extends from the front end, in the vehicle front-rear direction, of the inner side frame (34) toward a side (FR) that is the vehicle front side as well as the center side in the vehicle width direction; wherein the support part (34A) is disposed on the vehicle front side of the inflator (54), and is formed so as to be at least longer than the inflator toward a lower side (34) in a vehicle up-down direction (fig. 1); wherein: the support part is a front part (34A), in the vehicle front-rear direction, of a support plate (34) having a plate shape with a plate thickness direction oriented in the vehicle width direction (fig. 4); and the support plate (34C) is fixed to an outer side surface (OUT), in the vehicle width direction, of the inner side frame (32 when located at the side of a seat towards the center of the vehicle); wherein the support plate (34C) is secured to a front end (32A), in the vehicle front-rear direction, of the inner side frame (32); wherein the support plate (34C) is secured as a protrusion (fig. 4) that extends in a vehicle up-down direction (fig. 1) and protrudes toward the center side in the vehicle width direction is engaged in a recessed groove (32A) formed at the front end of the inner side frame (32). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunisada in view of Belwafa as applied to claim 1 above, and further in view of Fukawatase et al. US 2019/0084516 (“Fukawatase”).  Kunisada discloses an additional chamber that inflates and deploys toward the center side in the vehicle width direction, as modified by Belwafa, and a vehicle rear side when gas is supplied from the inflator into the additional chamber, but does not disclose it provided on a surface of the side airbag.  Fukawatase teaches an additional chamber (84) provided on a surface of the side airbag (82).  One of ordinary skill in the art at the time the invention was filed would find modifying Kunisada in view of Belwafa such that it comprised the additional chamber on the surface of the side airbag in view of the teachings of Fukawatase obvious so as to be able to use the same inflator communicated through ports (67, [0102]) and increase the protection area to include the shoulder, chest, abdomen, and waist of the occupant [0105].


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616